REASONS FOR ALLOWANCE
1.	Claims 1 – 9, 11 – 24, 26 – 31, 38, 39, 41 and 42 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Claims 18, 39 and 42 have been amended to overcome the claim objections.
Claim 1 has been amended to incorporate the allowable subject matter of claim 10.
Claims 18, 38, 39, 41 and 42 have been amended in the same way as claim 1 by incorporating the allowable subject matter of claim 10.
Liu (US Pub. No. 2020/0205124), in the same field of endeavor as the present invention, disclose an invention where a terminal device determines a first radio frame; the terminal device determines a paging time interval used for monitoring a paging message according to the first radio frame, wherein the paging time interval includes the first radio frame; and the terminal device monitors the paging message in the paging time interval (abstract).  However, Liu does not disclose the claimed features as recited in claims 1, 18, 38, 39, 41 and 42 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 9, 11 – 24, 26 – 31, 38, 39, 41 and 42.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473